Citation Nr: 0902257	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, claimed as flat feet.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for gastroesophageal reflux disease 
(GERD).  

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for convalescence following 
surgery in March 2006.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active duty for training from July 1969 to 
November 1969, and from April 1973 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision which 
denied service connection for bilateral pes planus, and an 
August 2006 decision which denied an increased rating for 
GERD and a temporary total rating for convalescence following 
gastric bypass surgery in March 2006.  

The issue of an increased rating for GERD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The veteran's pes planus is at least as likely as not 
related to service.  

3.  The veteran's gastric bypass surgery in March 2006, and 
subsequent convalescence was not due to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§  3.159, 3.102, 3.303 (2008).  

2.  The criteria for a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.30 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, 
letters dated in January and June 2006, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of the evidence 
that was needed to substantiate his claims; what information 
and evidence that VA will seek to provide and what 
information and evidence the veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  The veteran was also advised to submit evidence 
showing that he had surgery and/or received medical treatment 
for a service-connected disability which required 
convalescence of at least one month.  

The veteran's service medical records and all available 
private and VA medical records have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of this appeal and was afforded an 
opportunity to testify at a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides: "[E]very 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2008).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).  

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.  

Pes Planus

Initially, the Board notes that the veteran's service 
enlistment examination for his initial period of service in 
July 1969 is unavailable for review.  The RO exhausted all 
avenues to obtain the report, including inquires with his 
National Guard unit and at the National Personal Records 
Center (NPRC), but was unable to obtain the service 
enlistment report.  All available service medical records 
have been obtained and associated with the file.  Where 
service medical records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In this case, the service medical records are silent for any 
complaints or treatment for foot problems during service, 
including at the time of service separation from active duty 
training in October 1969.  (Veteran was released to State 
National Guard service.)  However, the examination report 
indicated that the veteran had "flat feet."  
Coincidentally, it is noted that the veteran denied any 
history of foot problems on Reports of Medical History for 
service separation in January 1974; for reenlistment in 
January 1978, and when examined for appointment to Warrant 
Officer in September 1978.  Further, no pertinent 
abnormalities were noted on any of those examinations.  The 
veteran reported a history of flat feet on a periodic 
examination for reserve service in September 1982, and a 
notation of flat feet was recorded on an examination report 
at that time.  

VA outpatient notes showed that the veteran was seen for 
various maladies on numerous occasions from 2001 to 2006, 
including for bilateral foot problems.  A podiatry outpatient 
note in June 2002 included a diagnosis of pes planus.  

In this case, the veteran's service enlistment examination is 
not included with his service medical records and, after 
exhaustive attempts to obtain the report, the Board has 
determined that it is unavailable for review.  Thus, the 
condition of the veteran's feet at the time of service 
enlistment is not clear.  A diagnosis of flat feet was first 
shown on an active duty training service examination for 
release to State National Guard service in October 1969.  
Although the presumption of soundness is generally not 
applicable to active or inactive duty for training service, 
the veteran's military service satisfies the criteria for 
veteran status by virtue of having been service-connected for 
GERD.  See 38 U.S.C.A. §§ 101(2),(24)(B), 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  Thus, the veteran is entitled 
to consideration of the presumption of sound condition at the 
time of service enlistment.  

The Board is cognizant that the veteran has indicated that 
his flat feet may have been present prior to service.  
However, while the veteran is a physician's assistant and is 
competent to render a medical opinion, he did not report that 
his flat feet existed prior to service, only that it may have 
been present and that he had no problems with his feet prior 
to service.  Absent clear and unmistakable evidence of flat 
feet prior to service enlistment, the veteran must be 
presumed to have been in sound condition when accepted for 
service.  

In this case, there is no clear and unmistakable evidence 
that the veteran's flat feet existed prior to service, 
therefore, he is presumed to have been in sound condition at 
the time of acceptance into service.  The first evidence of 
flat feet was shown on a separation examination in October 
1969, and there is medical evidence of bilateral pes planus 
(flat feet) at present.  Under the circumstances, the Board 
finds that it is at least as likely as not that the veteran's 
current bilateral pes planus was first manifested in service.  
Accordingly, the appeal is granted.  

Temporary Total Rating

The veteran contends that he underwent gastric bypass surgery 
because of his service-connected GERD, and that he is 
entitled to a period of convalescence following surgery under 
the provisions of 38 C.F.R. § 4.30.  

Under the applicable criteria of 38 C.F.R. § 4.30, a 
temporary total disability rating will be assigned, effective 
from the date of a hospital admission and continuing for a 
period of one, two, or three months from the first day of the 
month following such hospital discharge, if the hospital 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  Id.  

The evidence of record showed that the veteran underwent 
voluntary gastric bypass surgery for morbid obesity in March 
2006.  Letters from his private treating physician, received 
in June 2006, showed that he was evaluated for morbid obesity 
beginning in November 2005.  At that time, the physician 
noted that the veteran had made numerous attempts at 
nonsurgical weight loss without durable success, and was 
interested in pursuing a laparoscopic Roux-en-Y gastric 
bypass.  The physician indicated that the veteran's numerous 
comorbidities related to his obesity, including hypertension, 
benign peripheral edema, hyperlipidemia, GERD, diabetes 
mellitus with diabetic retinopathy and neuropathy, 
osteoarthritis, obstructive sleep apnea, and plantar 
fasciitis, would stand to "dramatically improve with massive 
weight loss."  

In a letter dated in May 2006, the private physician 
indicated that the veteran was six weeks out from his 
"laparoscopic gastric bypass for morbid obesity" and was 
making outstanding progress, dropping over 60 pounds.  He 
noted that the veteran was not having any major difficulties, 
though the choice of foods was somewhat difficult for him.  

In a letter dated in March 2006, the private physician again 
noted that the veteran had sought bypass surgery for weight 
reduction because of his morbid obesity as a means of 
achieving improved health, improved quality of life, and 
increased longevity.  The physician indicated that the 
veteran's primary difficulty was his GERD, which was 
refractory to medical management.  Given his morbid obesity, 
the physician opined that the best surgical option was that 
of a Roux-en-Y gastric bypass as opposed to standard 
antireflux surgery.  

When examined by VA in August 2006, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's complaints and medical history.  
The examiner noted that the primary indications for gastric 
bypass surgery was a body mass index (BMI) of 40 or more, or 
a BMI of 35 or more with life threatening complications of 
heart disease, diabetes, sleep apnea, or hypertension.  The 
examiner noted that GERD refractory to other interventions 
was not a typical indication, but was considered an 
appropriate indication.  However, she noted there was no 
objective evidence in the claims file that the veteran's GERD 
was a significant issue.  The examiner noted that the veteran 
was never referred to a gastrointestinal specialist for his 
GERD prior to the surgery, and that the VA treatment records 
did not indicate that his GERD was considered a significant 
problem.  The Board notes that while the veteran reported 
that he was prescribed 20 mg. of omeprazole twice a day, the 
private medical records showed that he was prescribed the 
medication only once a day.  The examiner indicated that 
patients with refractory GERD typically are prescribed 40 to 
80 mg. of omeprazole or similar dose of a PPI and would have 
had GI referrals and evaluations for a Nissan or similar 
procedure.  However, the records did not show that the 
veteran had refractory GERD, and there was little mention of 
his GERD in any of the medical reports.  The examiner opined 
that the veteran's GERD was not an indication for gastric 
bypass surgery, and had little, if anything, to do with his 
surgery.  

The Board finds the VA opinion persuasive, as it was based on 
a detailed analysis of all of the evidence of record, 
including the private reports, and an extensive evaluation of 
the veteran.  The opinion included a thorough discussion of 
the clinical findings; considered other possible treatments, 
and offered a rational and plausible explanation for 
concluding that the veteran's gastric bypass surgery was not 
for treatment of his service-connected GERD.  

The Board has considered the veteran's contentions that his 
gastric bypass surgery was necessitated by his service-
connected GERD, but finds his assertions are not supported by 
the most probative evidence of record.  The medical reports 
of record showed that the veteran's GERD symptoms were well 
controlled with medication and was not refractory to 
nonsurgical treatment.  Although the veteran indicated that 
he does not seek medical attention through VA for his GERD 
because, as a physician's assistant, he can consult with 
colleagues about his problems, the evidence of record showed 
that he sought outpatient treatment for such minor health 
issues as getting his nails trimmed and flu shots.  (See 
clinic visits September 2005 and October 2004, respectively).  
The records showed numerous scheduled and unscheduled VA 
outpatient visits as well as visits to the VA employee health 
clinic for various maladies from January 2004 to February 
2006.  Interestingly, none of the visits reflect any 
treatment for his GERD.  In fact, except for an upper 
gastrointestinal series in April 2002, which revealed only 
minor abnormalities, VA records from 2001 to the present do 
not show any significant complaints or treatment for his 
GERD.  It seems reasonable that if, as the veteran claims, he 
had significant GERD problems prior to the gastric bypass 
surgery in March 2004, he would have sought appropriate 
treatment or, at the very least, reported his symptoms when 
he was seen by VA.  Certainly, his colleagues would have 
ordered some type of diagnostic studies or at least referred 
him to a GI specialist for additional treatment.  The 
veteran's explanation that he did report his GI problems when 
seen by VA for other problems is not reflected in any of the 
medical reports of record, and the veteran has submitted no 
statements from his colleagues regarding the informal 
treatment/consultations for GERD reportedly provided to him 
by them.  

Concerning the private surgeon's most recent statement that 
GERD was the veteran's primary difficulty and was refractory 
to medical management, the Board notes that he never 
mentioned any difficulty concerning GERD in any of the 
reports prior to surgery.  The physician did not provide any 
information concerning the veteran's symptoms or any clinical 
findings, nor did he offer any analysis as to the basis for 
his conclusion that it was refractory to medical management.  

In contrast, after reviewing the veteran's claims file, the 
VA examiner noted that there was no objective evidence in the 
record to support the opinion that the veteran's GERD was 
refractory to regular treatment.  The examiner indicated, in 
essence, that the general treatment practices for refractory 
GERD, prior to gastric bypass surgery would have included 
referral to a GI specialist, and that there was no indication 
in the record that the veteran was ever referred for a GI 
consultation.  

It is clear from the private surgeon's letters that the 
veteran sought the bypass procedure for the specific purpose 
of weight reduction; and the beneficial effects it would have 
on his overall health and quality of life was an expected 
result of the weight loss.  The suggestion that the veteran's 
bypass surgery was for the specific purpose of ameliorating 
his GERD is not support by the objective evidence of record.  
As noted by the VA examiner, the primary indications for the 
gastric bypass surgery are a specific body mass index with 
life threatening complications such as heart disease, 
diabetes, sleep apnea or hypertension which she noted 
appeared to have been present in the veteran's case and that 
the GERD, while expected to improve following the surgery was 
not a significant issue.

The Court has held that a bare conclusion, even when reached 
by a health care profession, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  In this regard, the Board must weigh 
the credibility and probative value of the medical opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases for doing so).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

In the recent case of Nieves-Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinions.  The Court noted that the relevant focus is 
not on whether the clinician had access to the claims file, 
but instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  The Court 
further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of 
the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes is derived.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
sum, in Nieves- Rodriguez, the Court indicated that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  Id.  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Here, the most probative evidence does not demonstrate that 
the veteran's GERD was refractory to standard medical 
treatment.  As the private physician did not provide any 
clinical findings or offer any explanation as to the basis 
for his opinion that the veteran's GERD was refractory to 
treatment, particularly in light of the fact that the 
available medical evidence did not suggest such severity, the 
Board finds the private statement to be of less probative 
value.  

The legal criteria governing eligibility requirements for 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30, for a temporary total rating are clear and specific, 
and the Board is bound by them.  Based on the absence of 
probative evidence that meets these criteria, the Board finds 
that the veteran has not established eligibility for a 
temporary total disability evaluation under the provisions of 
38 C.F.R. § 4.30 for convalescence following gastric bypass 
surgery in March 2006.  


ORDER

Service connection for bilateral pes planus is granted.  

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for convalescence following gastric 
bypass surgery in March 2006, is denied.  


REMAND

Concerning the claim for an increased rating for GERD, the 
Board notes that while the veteran was examined by VA in 
August 2006, the medical findings pertaining to his GERD were 
not sufficiently detailed or responsive to the applicable 
rating criteria so as to provide a clear picture of the 
current status of his gastrointestinal disorder.  Therefore, 
the Board finds that another VA examination is necessary.  

Additionally, the Board notes that the evidence as currently 
constituted includes very few VA clinical records for 
treatment for his service-connected GERD.  The veteran 
indicated that he rarely seeks medical treatment for his GERD 
by VA and instead, consults with colleagues about his 
problems and treatment.  Therefore, on remand, the veteran 
should be provided the opportunity to provide statements from 
these colleagues regarding the current nature and extent of 
the treatment/consultations provided to him in reference to 
his GERD.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records with respect to treatment of his 
GERD.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  The AMC should also provide 
the veteran with the opportunity to 
provide statements from colleagues 
detailing the nature and extent of any 
recent informal treatment/consultations 
provided to him by them in reference to 
his GERD that may not be formally entered 
into medical records.   

2.  The veteran should be afforded a VA 
examination to determine the current 
manifestations and severity of his 
service-connected GERD.  The claims 
folder should be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with this 
examination, and the findings reported in 
detail.  The examiner should provide a 
response to the following:  

1)  Does the veteran have pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom 
combinations productive of severe 
impairment of health due to his 
GERD?  

2)  Does the veteran have 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, 
and regurgitation, accompanied by 
substernal arm or shoulder pain?  If 
so, are the veteran's symptoms 
productive of considerable 
impairment of health?  

The examiner should be advised that all 
manifestations must be addressed so that 
the Board may rate the veteran's 
disability in accordance with the 
specified criteria.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
gastrointestinal disorder have been 
provided and whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2008).  

5.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative must be furnished an SSOC 
and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


